DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 8/31/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Hutt (US 5042930).

Regarding Claim 1, Hutt teaches a loupe-based surgical device for fluorescent and visible light visualization of tissue resection (abstract; fig. 1 and fig. 2), comprising:

a. at least one loupe housing body, adapted for wearing on a head of a user, with a magnifying lens placed therein to allow a user to view a target tissue area of a subject (fig. 1, 12, 14, 28, 42; col. 1, line 5-17, the present invention relates to optical loupes utilized in surgical; for providing magnified viewing and illumination of fields of interest to a surgeon; viewing with magnification of a region of interest); and 

b. a mounted visualization aid on the housing body (fig. 1(A, B) and fig. 5, loupe and housing body; fig. 3, 303, 306, 106, 348, 103), the aid comprising 
a dual light source (fig. 1 and  fig. 2, 16, 18), 
a beam splitter (fig. 2, 52, 54), and 
a camera (fig. 3, 80; fig. 4, 92, 93), 

wherein (a) the dual light source illuminates the target tissue area through the beam splitter (fig. 2, 16, 18, 52, 54, 24, 26; col. 2, line 15-22, Illumination is delivered through optical fibers 16 and 18 for each loupe 12 and 14. Optics within the loupes 12 and 14 direct the illumination provided by the fibers 16 and 18 along respective output axis 20 and 22 to illuminate respective fields of view 24 and 26), and 

(b) the camera captures an image of the target tissue area (fig. 3, 80; fig. 4, 92, 93; col. 3, line 24-40, provide a remote image of the field of view observed by the surgeon; an optical camera system 80, as illustrated in FIG. 3, is attached to a headband 82).

Regarding Claim 2, Hutt teaches the device of claim 1, further comprising a zoom lens and an optional filter between the camera and the beam splitter (fig. 4, 98, 100).

Regarding Claim 3, Hutt teaches the device of claim 2, wherein the camera is connected to a computer (fig. 4, 125, 126).

Regarding Claim 9, Hutt teaches the device of claim 1, further comprising a lens between the dual light source and the beam splitter (fig. 2, 60).

Regarding Claim 13, Hutt teaches the device of claim 1, further including a head support bracket adapted to support the device on the head of the user (fig. 1, 42; fig. 3, 82). 

Claims 1-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Romanowski et al (US 20180024341) in a view of Hutt (US 5042930).

Regarding Claim 1, Romanowski teaches a loupe-based surgical device for fluorescent and visible light visualization of tissue resection (abstract; fig. 1(A, B); fig. 3 and fig. 5), comprising:

a. at least one loupe housing body, adapted for wearing on a head of a user,  with a magnifying lens placed therein to allow a user to view a target tissue area of a subject (fig. 1(A, B) and fig. 5, housing body with eyepieces; fig. 3, 218—objective lens, 309 –ocular lenses; 321—specimen); and 

(Note: while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Limitations following "configured to," "adapted for," "designed to," "can be," and "capable of," or are statements of intended use are not positive limitations and thus are not given patentable weight. See MPEP 2111.04 and 2114. The cited term of “adapted for wearing on a head of a user” is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense).

b. a mounted visualization aid on the housing body (fig. 1(A, B) and fig. 5, loupe and housing body; fig. 3, 303, 306, 106, 348, 103), the aid comprising 
a dual light source (fig. 4, 106—dual 780 LED; or fig. 2, 106), 
a beam splitter (fig. 3, 324, 342), and 
a camera (fig. 3, 348, 103), 

wherein (a) the dual light source illuminates the target tissue area through the beam splitter (fig. 3, 106, 303, 324, 321, --- light beams 106 going to specimen 321 by way of the beam splitter 303, 324; fig. 4A-C, 106, beam splitter, specimen),

(b) the camera captures an image of the target tissue area (fig. 3, 321, 348; fig. 4A-C, 415, cameras Q1 -- Q4).

Further, Hutt teaches a loupe-based surgical device (abstract; fig. 1 and fig. 2), comprising: at least one loupe housing body, adapted for wearing on a head of a user, with a magnifying lens placed therein to allow a user to view a target tissue area of a subject (fig. 1, 12, 14, 28, 42; fig. 3, 84, 86, 80, 82; col. 1, line 5-17, the present invention relates to optical loupes utilized in surgical; for providing magnified viewing and illumination of fields of interest to a surgeon; viewing with magnification of a region of interest).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the loupe-based surgical device of Romanowski by the surgical loupe system of Hutt for the purpose of providing of a surgical loupe which enhances the illumination of the viewed field while avoiding flare effects of illuminating light within the loupe optics (abstract, line 1-10).

Regarding Claim 2, Romanowski – Hutt combination teaches the device of claim 1, further comprising a zoom lens and an optional filter between the camera and the beam splitter (fog. 3, 351, 330-filters; ¶[0051], line 1-12, The total magnification was variable from 8x-56x with an installed 1 x NA 0.10 objective lens 218; ¶[0056], line 1-10, augmented microscope 100. Visible, NIR, and augmented images; which exemplifies the exact view through the ocular of the augmented microscope 100 in real time. Co-registration was retained throughout imaging with variable magnification and focusing, as disclosed in Romanowski).

Regarding Claim 3, Romanowski – Hutt combination teaches the device of claim 2, wherein the camera is connected to a computer (fig. 3, 103, 212, as disclosed in Romanowski).

Regarding Claims 4-5, Romanowski – Hutt combination teaches the device of claim 1, further comprising hinged filters at the viewing end of the loupe housing body; wherein the hinged filters also comprises ND filter films (--use of ND filters at  viewing ends of loupes is well known in the art; see link of ND filters for loupes: 
https://www.google.com/search?sa=N&source=univ&tbm=isch&q=ND+filters+for+loupes&fir=AjLD8TS2nhxqaM%252CFnLuryM7BU29M%252C_%253BL1XRvxuQ9iISWM%252CyNVO4CKd995SdM%252C_%253B_2KYU-wvRsLM3M%252CFnLuryM-7BU29M%252C_%253BwLVrUt-ghpnz3M%252CwpVnuty-gvD6YM%252C_%253BQQjzIlUHf3SZWM%252CqOKSutqZiWhoqM%252C_%253BHQnOxKZI2COspM%252CwhMrn6qAssjwxM%252C_%253Bhoj9ETreva396M%252CwhMrn6qAssjwxM%252C_%253BLitmGJvlZ_i1LM%252CWnzId2Dljah-RM%252C_%253Bi5zIgtd2DaaYzM%252CFnLuryM-7BU29M%252C_%253Bd8XYS9P4XdggrM%252CwpVnutygvD6YM%252C_&usg=AI4_kS4i3XlLw0Q04DwrM0Xg7Fj5TaVew&ved=2ahUKEwib666HnoD3AhWpoHIEHQUEBwM4ChCMmQR6BAghEAI&biw=1536&bih=818&dpr=1.25


One would have been motivated to have the ND filter in systems for a purpose of adjusting light intensities.

Regarding Claim 6, Romanowski – Hutt combination teaches the device of claim 1, wherein the dual light source emits individually or simultaneously visible light and a wavelength of light to excite a fluorescent dye (fig. 3, 106, LED, excitation source; ¶[0047], line 1-14, Dual 780 nm LED 106 (e.g., with radiation power of 350 mW or higher) can be used to provide excitation for fluorescence of near infrared dyes or agents, such as ICG, as disclosed in Romanowski).

Regarding Claim 7, Romanowski – Hutt combination teaches the device of claim 6, wherein the dual light source is connected to a control unit that is optionally connected to a foot pedal (¶[0037], line 1-12, Fluorescence excitation and recording can be under user control, allowing it to be turned on and off as appropriate, as disclosed in Romanowski; --using a foot pedal as an “on/off switch” is well known in the art. One would have been motivated to have the foot pedal switch in systems for a purpose of easy operating).

Regarding Claim 8, Romanowski – Hutt combination teaches the device of claim 6, wherein the wavelength of light is selected to excite a fluorescent protein selected from a group consisting of indocyanine 5-ALA, methylene blue, green (ICG), blue fluorescent protein (BFP), Tetramethylrhodamine Isothiocyanate (TRITC), cyan fluorescent protein (CFP), wild-type green fluorescent protein (WTGFP), green fluorescent protein (GFP), fluorescein isothiocyanate, yellow fluorescent protein (YFP), Texas Red (TXRED) and cycanine (CY3.5) (¶[0047], line 1-14, Dual 780 nm LED 106 (e.g., with radiation power of 350 mW or higher) can be used to provide excitation for fluorescence of near infrared dyes or agents, such as ICG; ¶[0050], line 1-6, augmented microscope 100 with regard to NIR imaging using ICG. A stock ICG solution (Cardio green, Sigma Aldrich, St. Louis, Mo.) , as disclosed in Romanowski).

Regarding Claim 9, Romanowski – Hutt combination teaches the device of claim 1, further comprising a lens between the dual light source and the beam splitter (fig. 3, 106, 315, 303, as disclosed in Romanowski).

Regarding Claim 10, Romanowski – Hutt combination teaches a method for visualizing tissue resection, comprising: 

a. administering a fluorescent dye to a subject receiving tissue resection (fig. 3, 106, 321; ¶[0047], line 1-14, Dual 780 nm LED 106 (e.g., with radiation power of 350 mW or higher) can be used to provide excitation for fluorescence of near infrared dyes or agents, such as ICG; ¶[0050], line 1-6, augmented microscope 100 with regard to NIR imaging using ICG. A stock ICG solution (Cardio green, Sigma Aldrich, St. Louis, Mo.), as disclosed in Romanowski); 

b. placing the device of claim 1 on a head of a surgical user operating on the subject (¶[0026], line 1-18, augmented imaging can be employed to deliver a variety of diagnostic information, whether prerecorded or acquired in real time, which can be merged with real images of the surgical field, as disclosed in Romanowski; fig. 1, 12, 14, 28, 42; fig. 3, 84, 86, 80, 82, as disclosed in Hutt); and 

c. operating the camera and the dual light source to allow the surgical user to visualize tissue resection in the subject (fig. 3,348, 103, 106, 321, 115-image display; ¶[0045], line 1-10, The augmentation module 403 enables a live acquisition of the augmented images as seen by the operator, for record keeping or real-time display, as disclosed in Romanowski).

Regarding Claim 12, Romanowski – Hutt combination teaches the device of claim 1, wherein the dual light source includes a light emitting diode (fig. 4A-C, 106 -Dual 780 LED, as disclosed in Romanowski).
  
Regarding Claim 13, Romanowski – Hutt combination teaches the device of claim 1, further including a head support bracket adapted to support the device on the head of the user (fig. 1, 12, 14, 28, 42; fig. 3, 84, 86, 80, 82, as disclosed in Hutt). 
 
Regarding Claim 14, Romanowski – Hutt combination teaches the method of claim 10, including using both white light illumination and fluorescence excitation to visualize tissue resection (¶[0024], line 1-12, .Light from the field is directed to the camera, and, with the exception of some small background bleed through, the NIR image contains only fluorescence emitted from the ICG while the white light image is recorded independently, as disclosed in Romanowski; ---the white light image is resulted from white light illuminations).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Romanowski et al (US 20180024341) in a view of Hutt (US 5042930), further in a view of Haisch et al (US 8810907).

Regarding Claim 11, Romanowski – Hutt combination discloses as set forth above but does not specifically disclose that device of claim 1, wherein the dual light source includes a Xenon light. 

However, Haisch teaches surgical microscopy system (abstract; fig. 1), wherein the light source includes a Xenon light (col. 3, line 55-58, The light source may comprise
light sources such as a xenon lamp or a halogen lamp).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the light source of the surgical loupe system of Romanowski – Hutt combination by the light source of the surgical microscopy system of Haisch for the purpose of providing for generating both the visible light and the light of an excitation wavelength (col. 3, line 54-58).

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to any of the references being used in the current new 102/103 rejections.

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  



/JIE LEI/Primary Examiner, Art Unit 2872